DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 8-16 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Samec et al (US 2016/0270656 A1 of record).
Re claim 1, Samec et al teaches a method for determining an optical system intended to equip a person on [{the]] a basis of [[the]] adaptability of the person to a visual and/or proprioceptive modification of [{his]| an environment of the person, the method comprising: obtaining a person visual behavior parameter indicative of the visual behavior of the person relative to a given state of the environment (see 1473-1474 therapy includes adjusting environmental parameters such as objects focused on as discussed further in 1476); obtaining a first value of the person visual behavior parameter corresponding to a reference state of the environment is provided (see 1476 outside light wavefront is collected and altered based on objects in the environment and the patients degree of blurry vision related to the objects in the environment); providing a visual and/or proprioceptive modification of the reference state of the environment so as to define a modified state of the environment (see 1476 outside light wavefront is collected and altered based on objects in the environment and the patients degree of blurry vision related to the objects in the environment); and determining an optical parameter of the optical system based on the first value of the person visual behavior parameter and on a second value of the person visual behavior parameter associated with the modified state of the environment (see 1478).
	Re claim 2, Samec et al teaches further comprising evaluating an index representative of the adaptability of the person based on the first and second values of the person visual behavior parameter (see paragraph 1490, 1693, and 1718).
	Re claim 4, Samec et al teaches wherein the person visual behavior parameter comprises visual-motor coordination data representative of the visual-motor coordination of the person (see paragraph 1428).
	Re claim 5, Samec et al teaches further comprising: displaying on a visual display device, a dynamic visual pattern to the person at least during the modified state (see paragraph 1469).
	Re claim 6, Samec et al teaches wherein the dynamic visual pattern displayed by the visual display device to the person comprises a varying blur parameter and/or a varying defocus parameter and/or a varying distortion parameter and/or a varying field of view parameter (see paragraph 1454).
	Re claim 8, Samec et al teaches further comprising measuring the person visual behavior parameter of the person (see paragraph 1470).
	Re claim 9, Samec et al teaches wherein the person visual behavior parameter is measured upon a perception test carried out on the person (see paragraph 1470).
	Re claim 10, Samec et al teaches wherein the optical system comprises an ophthalmic lens (see paragraph 1531).
	Re claim 11, Samec et al teaches wherein the optical parameter of the ophthalmic lens comprises at least lens design data indicative of a lens design adapted to the person (see paragraph 1428).
	Re claim 12, Samec et al teaches wherein the fens design comprises at least [[the]] dioptric lens design and/or a distortion distribution and/or geometrical parameters of the ophthalmic lens and/or prescription data and/or ophthalmic parameters relating to [[the]] ophthalmic requirements of the person (see paragraph 1453).
	Re claim 13, Samec et al teaches wherein the optical system comprises a progressive addition lens, and the first and second values of the person visual behavior parameter are indicative of {[{the]}] a capability of the person to adapt to the progressive addition lens (see paragraph 1513).
	Re claim 14, Samec et al teaches a computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out the steps of claim 1 (see paragraph 0353).
	Re claim 15, Samec et al teaches a system for determining an optical system intended to equip a person on |{the]] a basis of |[the]] an evaluation of |[the]] adaptability of the person to a visual and/or proprioceptive modification of [[his}] an environment of the person, the system comprising: processing circuitry configured to receive a first value of a person visual behavior parameter (see abstract)indicative of the visual behavior of the person relative to a given state of the environment, said the first value corresponding to a reference state of the environment,[[; |] (see paragraphs 1473-1474) provide to the person a visual and/or proprioceptive modification of the reference state of the environment so as to define a modified state of the environment J[;]] (see 1476) and determine an optical parameter of the optical system on the basis on the first value of the person visual behavior parameter and on a second value of the person visual behavior parameter associated with the modified state of the environment (see paragraph 1478).
	Re claim 16, Samec et al teaches a method for determining an optical system intended to equip a person on a basis of an evaluation of adaptability of the person to a visual and/or proprioceptive modification of his environment (see abstract), the method comprising: receiving a first value of a person visual behavior parameter indicative of the visual behavior of the person relative to a given state of the environment, the first value corresponding to a reference state of the environment (see paragraphs 1473-1474) providing to the person a visual and/or proprioceptive modification of the reference state of the environment so as to define a modified state of the environment (see 1476): and determining an optical parameter of the optical system on the basis on the first value of the person visual behavior parameter and on a second value of the person visual behavior parameter associated with the modified state of the environment (see paragraph 1478).

Allowable Subject Matter
Claims 3, 7, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to independent claim 3, the prior art taken either singly or in combination fails to anticipate or fairly suggest canceling the provided visual and/or proprioceptive modification, the second value of the person visual behavior parameter being further associated with the canceling of the visual and/or proprioceptive modification so as to take into account an after-effect value of the person visual behavior parameter of the person for the determination of the optical parameter of the optical system; recited together in combination with the totality of particular features/limitations recited therein
	In regard to independent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the providing of the visual and/or proprioceptive modification includes providing a constraint to the person, the constraint comprising: a motor constraint associated to [{the}] a control of [{the]] postural stability or of [[the]] locomotion of the person, and/or a constraint associated to {{the]] movements of {{the]] a head of the person; and/or a proprioceptive constraint of the person; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 17, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the providing of the visual and/or proprioceptive modification includes providing a constraint to the person, the constraint comprising a motor constraint associated to a control of postural stability or of locomotion of the person; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the providing of the visual and/or proprioceptive modification includes providing a constraint to the person, the constraint comprising a constraint associated to movements of a head of the person; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 19, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the providing of the visual and/or proprioceptive modification includes providing a constraint to the person, the constraint comprising a proprioceptive constraint of the person; recited together in combination with the totality of particular features/limitations recited therein

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16648549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets contain the same limitations for example visual parameter providing/determining, reference value state, visual modification and determining.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
The applicant argues the following in their remarks:

    PNG
    media_image1.png
    278
    585
    media_image1.png
    Greyscale

The office has determined that this argument does not apply to the rejection made by the examiner.  In this case, Samec describes a first value of a person’s visual behavior this could include the biometrics described in the cited portion of the reference or further in paragraph 0381, 1437, 1490, 1693, 1718, 1720, 1773, 1856.  All these sections of the reference further illustrate the cited passages and behavior being provided.  Additionally, the device changes the incoming wavefront to correct for the blur in vision when objects are present in the environment and viewed by the wearer.  The objects are described in the reference as potentially present to test the vision of the wearer for the device to make the determination and modify the wavefront based on the environment objects being used to determined prescription.  These can be tracked over time by placing objects in the environment for the test.  Therefore, all of the broad limitations of the claim are met by the reference.  The examiner notes the applicant’s intended scope differs from the broadest reasonable interpretation and the examiner would be willing to discuss amendment to the claim to clarify the applicant’s amendments.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.
Regarding the obviousness double patenting rejection, the office would consider arguments regarding specific claims, however the applicant does not argue the claims but the general nature of both devices.  There is no argument with relation to the claim language of the applications, only a discussion of the global differences between the two applications.  Therefore, the obviousness double patenting rejection will not be withdrawn.
Counsel's assertion that the applications are different is merely an argument unaccompanied by evidentiary support with respect to the claims, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872